UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6323


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BYRNES OMAR ALSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:08-cr-00431-JAG-3)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Byrnes Omar Alston, Appellant Pro Se. Olivia L. Norman, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Byrnes Omar Alston appeals the district court’s order

denying his motion for reduction of sentence               pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.         United States v. Alston,

No. 3:08-cr-00431-JAG-3 (E.D. Va. Jan. 26, 2012).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2